It is my firm opinion that
we achieved important results at our summit. We
created a peacebuilding commission and agreed to
establish a human rights council. We have good
language on development, including unanimous
agreement on the Millennium Development Goals, and
we agreed on the responsibility to protect. We made
progress towards consensus on the fight against
terrorism and agreed on some essential management
and reform issues.
Some have expressed disappointment about the
results of the summit and, indeed, not all of our
ambitions were achieved. Does that imply that it is
wrong to be ambitious? Of course not. In a world
society of 191 Member States, we must accept that the
end result of negotiations will always reflect a
compromise between different ambitions, and that we
have to be tolerant of each other’s diverse views and
interests.
As regards my own country’s expectations, it is a
matter of concern that we did not agree on any
measures to counter the proliferation of weapons of
mass destruction — one of the greatest threats to
humankind. We had also hoped for more specific
agreement on the modalities for the human rights
council and would have preferred clear parameters for
the use of force, as well as solid language on the
International Criminal Court. And the Netherlands
would have liked to give the Secretary-General more
scope to carry out his management responsibilities.
But all in all, we have made clear progress. So let
us now agree to remain ambitious, to move forward
with implementing the programme we have agreed, and
to allow the United Nations to deliver on our promises.
I look forward to the outline of work the President of
this Assembly has announced, and I fully support the
accountability pact with which the Secretary-General
has challenged us.
We have also achieved something else, something
less apparent but equally important. We have
reaffirmed our political and moral support for a
fundamental underlying principle, namely, that we
need to build bridges through dialogue and cooperation
and that we have to promote respect and tolerance. And
we all share the conviction that, in promoting respect
and tolerance across the globe, the United Nations has
a central role to play.
According to a well-known saying, there is only
one thing we cannot tolerate, and that is intolerance.
Indeed, the struggle to protect tolerance from
intolerance is one of the great challenges of our time.
It is in the interest of all States to take up the
fight against radical ideologies that turn people into
terrorists. Terrorism, as we all know, is a cross-border
threat. People of all persuasions and beliefs are its
innocent victims. And so we must respond collectively,
both to terrorism and to the radical ideologies that feed
and breed it. Rwanda and the wars in the former
Yugoslavia are sharp reminders of how the political use
of intolerant and racist rhetoric can even lead to
genocide or ethnic cleansing.
Still, I do not believe there is or will be a clash of
civilizations. But there is a clash between the tolerant
and the intolerant within and across our societies,
within and across our civilizations.
That is why it is now so important to take on the
radical ideologies that foster violent extremism.
Security Council resolution 1624 (2005), calling on all
States to prohibit, by law, incitement to commit a
terrorist act or acts, sends an important message to the
hate-mongers.
To fight an effective battle against violent
extremism and terrorism, we must strike a careful
balance between judicial and police measures, on the
one hand, and meaningful dialogue on the other. Let us
learn from each other in that respect. I believe that peer
review in the human rights council could, in future,
help us all to maintain that careful balance.
Let us invest in a global culture of tolerance and
mutual respect. We must not look at cultural, religious
and ideological differences as unbridgeable divides
separating adversaries. Instead, we should join forces
for a global society in which the quest for greater unity
goes hand in hand with respect for diversity.
22

The best way for societies to protect tolerance is
for them to treasure their identity and, at the same
time, dare to reassess the validity of their prevailing
norms and standards. Recent events in the Netherlands,
for example, have confronted our society with the
question of how to protect our centuries-old tradition
of tolerance from those who would abuse it to sow
hatred and division. That process of reflection is an
ongoing one, but part of the answer is to constantly
remind ourselves that it is wrong to hold an entire
community accountable for the deeds of individuals.
Let us all vow to protect tolerance from
intolerance. Let us invest in mutual respect and try to
change the mindset of those who propagate intolerance
and violent extremism. That will require permanent
dialogue, with a central role for the United Nations, the
only truly global platform we possess.
Serious dialogue can also help to clear up
misunderstandings. One of the most striking
misunderstandings concerns the nature of secularism,
by which I mean the separation of State and religious
institutions. That separation protects the freedom of all
citizens of all religious backgrounds, as well as of
people who do not practice any religion. In the
Netherlands, as elsewhere, politicians and political
parties may be inspired by religion, as long as the
institutions remain separate.
That is precisely why, in my country and across
the European continent, there is a place for Islam, just
as there is a place for other religions. There is a place
for any form of Islam that allows believers to be both
Muslims and citizens of a democratic society.
Citizenship means more than just holding a
passport. True citizenship calls for an active
contribution to the society of which one is a part. It
also calls for a society that is open to the many and
varied contributions of all its citizens. Radical
ideologies that push people to isolate themselves from
the rest of society and to reject or even attack the spirit
of democracy will run up against our determined
refusal to give even one inch, in my country and, I
hope, everywhere. For intolerance is a global, cross-
border phenomenon, which is why we so urgently need
the United Nations at our side.
United Nations reform will mean making good on
our promises. It will require determined
implementation of the plans and proposals we have
agreed on. If we are serious about our effort to build a
more humane, dignified and just world, United Nations
reform must also strengthen the protection of tolerance
from intolerance.
In our fast-changing world, people long for safety
and certainty, and that is understandable. But leaders
all over the world have a duty to explain that narrow
worldviews, with no place for differences, can offer no
genuine protection. Without respect for diversity, there
can be no unity.
If we want to protect tolerance from intolerance,
we should look critically at what we teach our children.
How can we expect them to become tolerant adults if
they learn in school to despise people of other faiths
and ethnicities? It is not enough for Governments to do
polite business with other Governments; they should,
at the same time, not allow hotbeds of intolerance to
exist in their societies.
There is an old saying that we reap what we sow.
If we wish to reap a harvest of tolerance and mutual
respect, and foster a sense of common purpose, then
we must set to work now. Let us begin sowing the
seeds of tolerance and mutual respect here at the
United Nations, the world’s main crossroads of
civilizations.